Citation Nr: 1820920	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 2004 for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen service connection for a heart disorder on a direct and presumptive basis.

3.  Entitlement to service connection for a heart disorder as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1960 to May 1961 and from February 1963 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and August 2014 rating decisions of the RO in Roanoke, Virginia.  The September 2013 rating decision denied an earlier effective date for the award of service connection for PTSD; the August 2014 rating decision declined to reopen service connection for a heart disorder on a direct and presumptive basis and denied service connection for a heart disorder as secondary to the service-connected PTSD.  

In August 2017, the Board remanded the matter to allow the Veteran to appear for a Board hearing.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In January 2018, the Veteran testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  As such, the Board finds that the August 2017 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  

Since issuance of the last Supplemental Statements of the Case in October 2014 and February 2017, additional evidence has been received by the Board.  The Veteran's substantive appeals via VA Form 9 were received after February 2, 2013 (received by VA in May 2014 and December 2016); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the AOJ, which has not been requested in this case.  38 U.S.C. § 7105(e) (2012).  As such, the Board may consider this evidence in the first instance.

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).

The issue of service connection for a heart disorder as secondary to the service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.	A formal claim for service connection for an acquired psychiatric disorder (claimed as "nerves") was received in February 1970.

2.	In a March 1970 rating decision, service connection for an acquired psychiatric disorder was denied on the basis that the evidence did not show a current diagnosis for an acquired psychiatric disorder.  The Veteran appealed the March 1970 rating decision to the Board, which also denied service connection for an acquired psychiatric disorder in a May 1974 decision.

3.	In a February 1993 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) affirmed a November 1990 Board decision, which in pertinent part, determined that new and material evidence had not been received to reopen service connection for an acquired psychiatric disorder and denied service connection for an acquired psychiatric disorder as secondary to a service-connected disability.

4.	After the February 1993 memorandum decision, no application to reopen service connection for PTSD was received prior to April 29, 2004.

5.	Service connection for a heart disorder was originally denied in a July 1981 rating decision on the bases that the heart disorder was not shown to be related to active service and was not shown to have manifested within one year of service separation.  The Veteran appealed the July 1981 rating decision, and in a June 1984 Board decision, service connection for a heart disorder was denied on the same grounds.

6.	An April 2005 rating decision, in pertinent part, declined to reopen service connection for a heart disorder on a direct and presumptive basis as new and material evidence sufficient to reopen service connection had not been received.

7.	The Veteran did not appeal the April 2005 rating decision as to the issue of reopening service connection for a heart disorder after being notified of appellate rights, and no additional evidence was received as to this issue prior to the expiration of the appeal period.

8.	Evidence received since the April 2005 rating decision is new to the claims file, but does not have any tendency to establish a nexus between a heart disorder and active service or that a heart disorder manifested within one year of service separation, so does not raise a reasonable possibility of substantiating service connection for a heart disorder on a direct or presumptive basis.


CONCLUSIONS OF LAW

1.	The criteria for an effective date earlier than April 29, 2004 for the award of service connection for PTSD have not been met.  38 U.S.C. § 5110 (2012); 
38 C.F.R. §§ 3.155, 3.400 (2017).

2.	The April 2005 rating decision declining to reopen service connection for a heart disorder on a direct and presumptive basis became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.	New and material evidence has not been received to reopen service connection for a heart disorder on a direct and presumptive basis.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran is challenging the effective date for the award of service connection for PTSD.  Because this issue arises from the Veteran's disagreement with the effective date following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of effective dates that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of Notice of Disagreement).

With respect to new and material evidence claims, the Court has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In August 2014, the RO provided the Veteran with notice of the elements of new and material evidence and the information needed to establish a claim for service connection for a heart disorder on a direct basis.  

During the January 2018 Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issues on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the January 2018 Board hearing, the undersigned VLJ specifically advised the Veteran and representative what needed to be shown with respect to the issue of an earlier effective date for service connection for PTSD and that a nexus opinion was still needed with respect to the issue of service connection for a heart disorder.  The record was held open for an additional 60 days to allow the Veteran the opportunity to submit additional evidence.  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records and lay statements.

Regarding the duty to assist as to the issue of an earlier effective date for service connection for PTSD, as will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable as to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Earlier Effective Date for Service Connection for PTSD

Service connection for PTSD was granted in a May 2013 rating decision with a 70 percent rating assigned as of April 29, 2004, which was the date VA received the claim to reopen service connection for an acquired psychiatric disorder.  In an October 2013 Notice of Disagreement, the Veteran contends that the effective date for service connection for PTSD should have been granted retroactive to 1961, following separation from the first period of active service.

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

For claims received prior to March 24, 2015, as pertinent to this case, a "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2017); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) (2017) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017).
 
The Veteran filed the original claim for service connection for an acquired psychiatric disorder (claimed as "nerves") on February 24, 1970.  In a March 1970 rating decision, service connection for an acquired psychiatric disorder was denied on the basis that the evidence did not show a current diagnosis for an acquired psychiatric disorder.  The Veteran appealed the March 1970 rating decision to the Board, which also denied service connection for an acquired psychiatric disorder in a May 1974 decision.  The Veteran could not appeal the Board's decision to the Court (formerly known as the United States Court of Veterans Appeals) as the Court did not exist prior to 1988.  The decision was not otherwise challenged.  Accordingly, the Board's May 1974 decision became final.  38 U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 (1974).

A November 1990 Board decision, in pertinent part, determined that new and material evidence had not been received to reopen service connection for an acquired psychiatric disorder and denied service connection for an acquired psychiatric disorder as secondary to a service-connected disability.  The Veteran appealed the November 1990 Board decision, which was affirmed by the Court in a February 1993 memorandum decision and became final.  38 U.S.C. § 7252 (2012).  The effect of such finality is to preclude an award of an effective date prior to this decision.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).

After a review of the record, the Board finds that there was no communication received prior to April 29, 2004 that established an informal or formal application to reopen the previously denied claim of service connection for PTSD.  On April 29, 2004, the Veteran filed a claim to reopen service connection for PTSD under 38 U.S.C. § 1151 (2012), the effective date for the award of service connection for PTSD.

Although entitlement to the benefit may have arisen (i.e., PTSD disability may have arisen or begun) earlier than April 29, 2004, the request to reopen service connection was not received until April 29, 2004.  The effective date will be the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  Because the application to reopen service connection for PTSD was not received until April 29, 2004, and the effective date can be no earlier than the claim to reopen, an earlier effective date for the grant of service connection for the PTSD is legally precluded.  In cases such as this, where the law is dispositive and the case turns on undisputed facts regarding a prior final decision and date of receipt of claim to reopen, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Reopening Service Connection for a Heart Disorder 
on a Direct and Presumptive Basis

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 	 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for a heart disorder was originally denied in a July 1981 rating decision on the bases that the heart disorder was not shown to be related to active service and that a heart disorder had not manifested within one year of service separation.  The Veteran appealed the July 1981 rating decision, and in a June 1984 Board decision, service connection for a heart disorder was denied on the same grounds.  As discussed above, the Veteran could not appeal the Board's June 1984 decision as the Court did not exist prior to 1988.  Thus, the June 1984 Board decision became final upon entry.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1980).

The Veteran had attempted to reopen service connection for a heart disorder numerous times, with the most recent attempt resulting in an April 2005 rating decision, which in pertinent part, declined to reopen service connection for a heart disorder as new and material evidence sufficient to reopen service connection had not been received.  Because the Veteran did not appeal the April 2005 rating decision as to the issue of reopening service connection for a heart disorder on a direct and presumptive basis after being notified of appellate rights, and no additional evidence was received as to this issue prior to the expiration of the appeal period, the April 2005 rating decision became final as to the issue of service connection for a heart disorder on a direct and presumptive basis.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

The Veteran filed the present claim to reopen service connection for a heart disorder in May 2014.  Although the May 2014 claim only asserts service connection for a heart disorder as secondary to the service-connected PTSD, the arguments and evidence submitted by the Veteran have raised the issue of reopening service connection for a heart disorder on a direct and presumptive basis.  The August 2014 

rating decision on appeal declined to reopen service connection on a direct and presumptive basis, finding that the evidence submitted was not new and material because it did not raise a reasonable possibility of substantiating a claim for service connection because it did not include evidence of a nexus between a heart disorder and active service, or evidence showing the heart disorder had manifested within one year of service separation (the August 2014 rating decision did reopen service connection for a heart disorder as secondary to the service-connected PTSD as further discussed below).  

Since the April 2005 rating decision (final disallowance) additional evidence relevant to the issue of service connection for a heart disorder has been received in the form of VA treatment records, private treatment records, lay statements, and the Veteran's January 2018 Board testimony.  The VA and private treatment records received since the April 2005 rating decision are new evidence because they have not been previously submitted; however, the VA and private treatment records received since the April 2005 rating decision are not material because they do not raise a reasonable possibility of substantiating the claim for service connection for a heart disorder because they do not have any tendency to establish a nexus between a heart disorder and active service or to establish that a heart disorder manifested within one year of service separation, which were the bases of the prior final denial.  Further, the lay statements and the Veteran's January 2018 Board testimony relating to service connection for a heart disorder on a direct basis are duplicative of his previous contentions that were made prior to the April 2005 rating decision and are not new.  See October 2014 Notice of Disagreement; see also April 2004 Board decision.

For these reasons, the Board finds that the evidence received since the April 2005 final rating decision does not relate to the previously unestablished facts of a nexus between a heart disorder to service or that a heart disorder manifested within one 

year of service separation; thus the evidence received since the April 2005 rating decision are not new and material evidence to reopen service connection for a heart disorder on a direct and presumptive basis.  38 U.S.C. § 5107; 38 C.F.R. § 3.156.


ORDER

An effective date earlier than April 29, 2004 for service connection for PTSD is denied.

New and material evidence not having been received, the appeal to reopen service connection for a heart disorder on a direct and presumptive basis is denied.


REMAND

Service Connection for Heart Disorder as Secondary to PTSD

As discussed above, the Veteran asserts that a current heart disorder is either caused or has been worsened beyond the normal progression (i.e. aggravated) by the service-connected PTSD; however, the record does not contain competent evidence addressing the potential secondary etiology of the current heart disorder.

Accordingly, the issue of service connection for a heart disorder as secondary to the service-connected PTSD is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket.  Expedited handling is requested.)

1.	Request that a VA medical professional review the electronic file and provide the VA medical opinion requested below regarding the claimed heart disorder.

The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the requested medical opinion.  If the VA examiner determines that additional examination(s) of the Veteran is necessary to provide reliable opinions as to causation, such examination(s) should be scheduled; however, the Veteran should not be required to report for an examination as a matter of course, if it is not found to be necessary.  

The VA examiner should provide the following opinion:

Is it at least as likely as not (i.e. a 50 percent probability or greater) that the current heart disorder has been worsened beyond its normal progression due to the service-connected PTSD, to include symptoms such as stress and agitation caused by the PTSD?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.	Thereafter, readjudicate the issue of service connection for a heart disorder as secondary to the service-connected PTSD.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


